Citation Nr: 0831697	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating higher than 30 percent before January 
24, 2008, and for a rating higher than 50 percent from 
January 24, 2008, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. H.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1957 to January 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii. 

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

In November 2007, the Board found that new and material 
evidence had been submitted to reopen the claim for service 
connection for right ear hearing loss and remanded the claim 
for readjudication. 

In a rating decision in February 2008, the RO granted service 
connection for hearing loss of the right ear.  Service 
connection was already in effect for hearing loss of the left 
ear.  The RO then assigned a staged rating for bilateral 
hearing loss, that is, a 30 percent rating before January 24, 
2008, and a 50 percent rating from January 24, 2008. 

The claim for increase higher than 50 percent for bilateral 
hearing loss from January 24, 2008, is REMANDED to the RO via 
the Appeals Management Center  in Washington, DC





FINDING OF FACT

On VA audiometric testing in March 2005, there was level VI 
hearing acuity in the right ear and level VI hearing acuity 
in the left ear.   


CONCLUSION OF LAW

Before January 24, 2008, the criteria for a rating higher 
than 30 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 
4.86, Diagnostic Code 6102 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in September 2004, May 2006, and 
in December 2007.  The veteran was notified of the type of 
evidence needed to substantiate the underlying claim of 
service connection for right ear hearing loss, as well as, 
for the claim for increase for left ear hearing loss, that 
is, evidence indicating an increase in severity and the 
effect that worsening has on the claimant's employment and 
daily life. 

The veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the degree of disability 
assignable and for the effective date of the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided the content-complying VCAA notice, the claim for 
increase was readjudicated as evidenced by the supplemental 
statement of the case, dated in February 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

To the extent that the VCAA notice did not include the 
Diagnostic Code under which the veteran was rated and general 
notice of the criteria, which consists of a specific 
measurement or test results, at this stage of the appeal, 
when the veteran already has notice of the pertinent 
Diagnostic Code and rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  As the content error did not 
affect the essential fairness of the adjudication of the 
claim for increase, the presumption of prejudicial error as 
to the content error in the VCAA notice is rebutted.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO obtained service treatment records and VA 
records.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim for increase by providing a 
VA examination in March 2005 addressing the severity of the 
service-connected bilateral hearing loss.  38 U.S.C.A. 
§ 5103A(d).  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

Rating Criteria for Bilateral Hearing Loss

The severity of a hearing loss disability is determined by 
applying the criteria set forth in the Rating Schedule at 38 
C.F.R. § 4.85.  

A rating for bilateral lateral hearing loss may range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level in decibels, measured by pure tone 
audiometric tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.   38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in 
Tables VI, is the sum of the puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz, divided by four. This average is 
used in all cases to determine the Roman numeral designation 
for hearing impairment from Table VI or VIA.  38 C.F.R. 
§ 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing. The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each 
of the four specified frequencies 1000, 2000, 3000, and 4000 
Hertz is 55 decibels or more, Table VI or Table VIA is to be 
used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, Table VI or Table VIA is to be used, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher numeral.  38 C.F.R. § 4.86.  

VA Audiology Evaluation in March 2005

On VA audiology evaluation in March 2005, the pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz were 45, 45, 55, and 85 decibels, respectively, with an 
average decibel loss of 58.  Pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz were 45, 45, 70, and 
80 decibels, respectively, with an average decibel loss of 
60.  Speech recognition or discrimination was 60 percent in 
the right ear and 60 in the left ear. 

The findings for the right ear yield a numerical designation 
of VI under TABLE VI as the average puretone decibel loss of 
58 is in the range of between 58 and 65 and the speech 
discrimination score of 60 percent is the range of between 60 
and 66 percent.  The findings for the left ear yield a 
numerical designation of VI under TABLE VI as the average 
puretone decibel loss of 60 is in the range of between 58 and 
65 and the speech discrimination score of 60 percent is the 
range of between 60 and 66 percent. 

Entering the numeral designations of VI and VI to TABLE VII 
yields a disability rating of 30 percent under Diagnostic 
Code 6100. 

As the puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz in either ear, 
the provisions of 38 C.F.R. § 4.86(b) are not applicable.  
Also, as the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
were not 55 decibels or more in either ear, an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. 
§ 4.86(a).  

For the above reasons, the preponderance of the evidence is 
against a rating higher than 30 percent January 24, 2008.  



ORDER

A disability rating higher than 30 percent for bilateral 
hearing loss before January 24, 2008, is denied. 


REMAND

As for a rating higher than 50 percent from January 24, 2008, 
the results of the VA audiology evaluation on January 24, 
2008, are substantially different than the results referred 
to by the RO in the supplemental statement of the case, dated 
in February 2008.  

As the discrepancy can not be reconciled on the evidence of 
record, additional evidentiary development under the duty to 
assist is needed.  Accordingly, the case is REMANDED for the 
following action:

1. Request the VA Form 10-2364 
"AUDIOLOGICAL EVALUATION" for the 
January 24, 2008, VA audiology 
examination.  

2. Schedule the veteran for a VA 
audiology evaluation to determine the 
severity of his current bilateral 
hearing loss.  The veteran's claims 
file should be made available for 
review by the examiner.

3. After the development requested is 
completed, adjudicate the claim for 
increase for a rating higher than 50 
percent from January 24, 2008.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


